Citation Nr: 1519385	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for bronchitis or a respiratory disability.

3. Entitlement to service connection for a right ear disability, to include otosclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue of service connection for a right ear and respiratory disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that current depression is related to service-connected multiple sclerosis.


CONCLUSIONS OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision grants and remands the appeals, the Veteran could not be prejudiced by the outcome and discussion of compliance with the Veterans Claims Assistance Act is not necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds her statements credible as they are detailed and consistent.

After reviewing the evidence, the Board finds that the criteria for service connection for depression have been met.  See 38 C.F.R. § 3.303.

First, the record establishes current mental health disabilities.  Specifically, private records show treatment for depression in February and April 2010.  The VA examiner in November 2009 diagnosed bi-polar disorder and mood disorder.  The March 2013 mental health examiner deferred diagnosis, believing that an in-person examination and interview were needed.  An April 2013 examiner diagnosed depression.  June 2013 VA treatment also diagnosed depression disorder.     

Next, the evidence suggests in-service depression.  In a January 2004 post-deployment questionnaire, the Veteran reported possible depression symptoms, including having little interest or pleasure in doing things.  In-service treatment from June 2003 shows that she was prescribed medication for depression.  

Neither the November 2009 nor March 2013 examiner provided an opinion on direct service connection.  Nevertheless, the evidence shows that service connection is warranted on a secondary basis.  The Veteran is currently service-connected for multiple sclerosis.  During an August 2013 examination for multiple sclerosis, the examiner indicated that the Veteran had depression that was attributable to multiple sclerosis.  In support of this conclusion, medical literature, provided by the Veteran, lists depression as a common symptom of multiple sclerosis.  Additionally, VA treatment from June 2013 notes that multiple sclerosis is a stressor for her depression.  Thus, the evidence shows that current depression is related to service-connection multiple sclerosis such that service connection for depression is warranted.  See 38 C.F.R. §§ 3.303, 3.310. 


ORDER

Service connection for depression is granted.


REMAND

The VA examiners in December 2009 and February 2010 did not diagnose any right ear disability.  However, treatment records during the period on appeal show diagnosis of otosclerosis, tinnitus, and Meniere's disease.  An addendum opinion is needed to address whether these disorders could be related to service or service-connected multiple sclerosis.  Additionally, in March 2013 correspondence, the Veteran's representative argued that service-connected multiple sclerosis was causing the Veteran's breathing problems and cited an on-line medical article.  The representative also asserted that medications prescribed for the right ankle and low back could also aggravate breathing and cited an article on asthma.  The December 2009 VA examiner was unable to discuss this theory of entitlement or consider the new evidence, and an addendum opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the February 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide addendum opinions regarding the right ear disability claim.  The examiner should address the following:

a. Is otosclerosis treated from January 2008 to April 2010 at least as likely as not related to or have its onset in service (July 2001 to July 2005)?

Please consider the Veteran's reports of static sound and pain in the right ear intermittently since service and in-service treatment from July and August 2002.

b. Is Meniere's disease diagnosed in May 2009 at least as likely as not related to service?

c.  Is tinnitus at least as likely as not related to service?

d. Is any ear disability, to include otosclerosis, Meniere's disease, or tinnitus, at least as likely as not caused by service-connected multiple sclerosis (MS)?

d. Is any ear disability, to include otosclerosis, Meniere's disease, or tinnitus, at least as likely as not aggravated beyond the natural progression by service-connected MS?

Please consider medical literature on symptoms of MS provided by the Veteran.  If aggravation is found, please identify the baseline level of disability prior to aggravation.

Please consider all lay and medical evidence and provide an explanation and supporting rationale for any conclusions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. Forward the claims file to the December 2009 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide addendum opinions on the respiratory disability claim.  The examiner should address the following:

a. Is current respiratory disability at least as likely as not related to service?  

Please consider in-service treatment for bronchitis in December 2001, April 2003, October 2003, and December 2003, as well as the Veteran's history of smoking.

b. Is current respiratory disability at least as likely as not caused by service-connected multiple sclerosis?

c. Is current respiratory disability at least as likely as not aggravated beyond the natural progression by service-connected multiple sclerosis (MS)?

d. Is current respiratory disability at least as likely as not caused by or aggravated beyond the natural progression by medication prescribed for service-connected right ankle or low back disabilities?

Please consider medical literature on effects of MS and NSAIDs on breathing cited by the Veteran's representative in March 2015.  If aggravation is found, please identify the baseline level of disability prior to aggravation.

Please consider all lay and medical evidence and provide an explanation and supporting rationale for any conclusions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


